Citation Nr: 0910869	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for residuals of 
frostbite of the fingers of both hands.

4.  Entitlement to service connection for left hip pain.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 
1979 to October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2006 by the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
prostatitis, hepatitis B, residuals of frostbite of the 
bilateral fingers, and left hip pain.

The issues of entitlement to service connection for residuals 
of frostbite of the fingers of both hands and left hip pain 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current prostatitis 
disability for VA compensation purposes.

3.  Hepatitis B lab results are shown to be consistent with 
hepatitis B exposure and as likely as not related to military 
service.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, hepatitis B was caused by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
prostatitis, hepatitis B, frostbite of the bilateral fingers, 
and left hip pain was received in May 2005 while still on 
active duty as part of the Benefits Delivery at Discharge 
(BDD) program.  Thereafter, he was notified of the general 
provisions of the VCAA by the Pittsburgh, Pennsylvania RO in 
correspondence dated in September 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in June 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in July 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records have been obtained and 
associated with his claims file, and he has been provided 
with a VA examination to assess the current nature and 
etiology of his claimed disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Prostatitis

Service treatment records, including numerous urology 
consultation notes, show that the Veteran was treated for 
chronic prostatitis from 1992 until April 2004; treatment 
included multiple courses of antibiotics.  An undated 
retirement examination report (from 2005 based on the 
Veteran's reported age and date of birth) listed normal anus, 
rectum, prostate, and genitourinary findings, and negative 
urinalysis.  

In a VA examination report dated in October 2005, the Veteran 
reported that he was most recently seen for prostatitis in 
April 2004.  He indicated that he continued to experience 
chronic symptoms of dripping and incontinence.  The diagnosis 
was chronic prostatitis with resolution.  

Post-service treatment records from the 121st Hospital dated 
from January 2006 to January 2007 contained no complaints or 
findings related to prostatitis.  In a treatment note dated 
in October 2006, the Veteran denied any urinary problems.  In 
a treatment note dated in January 2007, he reported no 
urinary incontinence.

The Board has considered the Veteran's contentions, but finds 
that service connection for prostatitis is not warranted 
because there is no persuasive evidence that he has a current 
prostatitis disability that is related to the prostatitis for 
which he was last treated in April 2004 during active 
military service.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In order to prevail on the issue of 
service connection there must be: medical evidence of a 
current disability, medical evidence, or in some cases lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  In the present case, neither a 
the diagnosis of a current disorder nor medical evidence of a 
nexus between the inservice treatment and any current 
complaints has been provided.  Therefore, the Veteran's claim 
for service connection for prostatitis must be denied.

For the foregoing reasons, the claim for service connection 
for prostatitis must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Hepatitis B

The Veteran contends that he was exposed to Hepatitis A and B 
as a result of needle sticks while working as an STD 
intervention specialist in 1980 before universal precautions 
procedures were implemented.  

The Veteran's DD Form 214 (separation from service) lists his 
military occupational specialties as PVNT (preventive) 
medical specialist and medical NCO (non-commissioned 
officer).  Completed military education courses included an 
STD intervention course.

In medical history and medical examination reports dated in 
January 1993, the Veteran reported and was noted to have a 
history of hepatitis A and B.  In a service treatment note 
dated in September 1991, the Veteran reported a history of 
hepatitis while in Korea.  The assessment was history of 
hepatitis.

A service treatment note dated in January 2001 listed an 
assessment of elevated LFTs (liver function tests).  In a 
psychiatric intake note dated in September 2002, the Veteran 
was noted to have "new somatic concerns that he may have 
liver disease."  He reported a history of hepatitis A and B, 
and he indicated that he consumed approximately two bottles 
of soju (alcohol) a week.  In a service treatment note dated 
in September 2002, the Veteran reported a family history of 
liver cancer and expressed concern that he was not clearing 
alcohol after drinking beers.  An October 2002 assessment of 
lab results was listed as elevated GGT (gamma-glutamyl-
transferase) and ALT (alanine aminotransferase), two tests 
that measure liver function or disease, and the plan included 
decreased alcohol intake.  In a treatment note dated in 
October 2002, the psychiatrist discussed possible causes of 
elevated GGT, including alcohol, and the Veteran agreed to 
decrease his consumption.  In a treatment note dated in April 
2003, the psychiatrist noted that the Veteran was being 
followed for his liver and continued his weekly alcohol 
consumption.  In a service treatment note dated in March 
2003, the assessment was questionable hepatitis B - LFTs 
normal.

In a report of medical assessment dated in June 2005, the 
Veteran reported that he was treated for "needle stick (Hep 
A & B)" during active service, but medical records were 
lost.  A retirement examination report listed normal 
endocrine findings.

In a VA examination report dated in October 2005, the 
diagnosis was listed as labs consistent with hepatitis B 
exposure; liver enzymes normal; no acute infectivity.

In view of the totality of the evidence, including the 
October 2005 VA examiner's diagnosis of labs consistent with 
hepatitis B exposure; the Veteran's statements regarding 
needle sticks, which would be consistent with his military 
occupational specialty; and resolving all doubt in the 
Veteran's favor; the Board finds that the evidence of record 
is at least in equipoise, and therefore, affording the 
Veteran the benefit of the doubt, service connection for 
hepatitis B is warranted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for hepatitis B is allowed, 
subject to the law and regulations governing the criteria for 
award of monetary benefits.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran contends that he was diagnosed with frostbite of 
the middle three fingers of both hands in 1984 and was given 
temporary profiles for authorization to be absent from field 
exercises in cold weather.  In his substantive appeal dated 
in August 2007, he indicated that his symptoms were worst in 
the winter season and were not active in October 2005 when 
his VA examination was conducted.  In a report of medical 
assessment dated in June 2005, he identified some injuries 
that he suffered for which he did not seek medical care, 
including frostbite.  He indicated that medical records were 
lost.  In a VA examination report dated in October 2005, the 
Veteran complained of finger pain for more than 10 years, and 
the impression was no EDX signs of neuropathy.  In a 
treatment note from the 121st Hospital dated in January 2006, 
the assessment was Raynaud's phenomenon.  

A review of the claims file shows that the earliest service 
treatment record (with the exception of an immunization 
record from 1981 to 1998) is dated in September 1991, and 
there is no documentation indicating that the RO attempted to 
obtain additional service treatment records.  Therefore, the 
RO should attempt to obtain the Veteran's service treatment 
records and associate those with the claims file.  The RO 
should also attempt to obtain service personnel records, 
particularly any profile reports.  Finally, the RO should 
schedule the Veteran for a fee-basis examination and medical 
opinion of his hands during the winter season.

The Veteran also contends that he has a left hip disability 
that was aggravated by military service.  The available 
service treatment records show that the Veteran was involved 
in a pre-service motor vehicle accident in 1976; a rod was 
placed in and removed from his fractured, left femur.  A 
physical profile report dated in December 1987 listed his 
medical condition as status post open reduction and internal 
fixation fracture, left femur; calcific tendinitis left 
greater trochanteric.  He was permanently limited to running 
at his own pace and distance, not to exceed two miles.  
Available service treatment records contained complaints of 
hip pain in September 1992 and August 2001.  A February 2002 
radiologic examination report of the left hip included 
findings of a calcification present in the soft tissues 
adjacent to the greater trochanter, which may represent 
sequela of trauma.  No other significant abnormalities were 
seen.

In a VA examination report dated in October 2005, the 
diagnosis was chronic tendonitis of the left hip.  The RO 
should schedule the Veteran for an orthopedic examination and 
medical opinion to determine whether his left hip disability 
was aggravated by military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his claimed 
bilateral fingers and left hip 
disabilities.  Of particular interest are 
private or VA treatment records from 
January 2007 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the Veteran's service treatment 
records from October 1979 to September 
1991 from any other appropriate sources 
such as the National Personnel Records 
Center (NPRC), following the procedures 
set forth in 38 C.F.R. § 3.159 (2008).  
All records and/or responses received 
should be associated with the claims 
file.  The AMC/RO should also request 
that the Veteran submit any copies from 
this time period he may have in his 
possession.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should make an attempt to 
secure the Veteran's complete service 
personnel records through official 
channels.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  The Veteran should be afforded a fee-
basis examination during the winter 
season performed by an appropriate 
physician to determine the nature and 
etiology of his claimed disability of the 
bilateral fingers.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
performing the examination for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following review of the claims folder and 
an examination of the Veteran, the 
examiner should specifically identify 
whether the Veteran is shown to have a 
disability of the bilateral fingers and 
whether it is as least as likely as not 
(50 percent probability or greater) that 
it is related to events or injuries in 
military service, particularly a cold 
injury.  Sustainable reasons and bases 
are to be included with the opinions.

5.  The Veteran should be afforded a fee-
basis orthopedic examination performed by 
an appropriate physician to determine the 
nature of his left hip disability and 
whether it was aggravated by military 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician 
performing the examination for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

a) The orthopedic examination should 
include range of motion studies, 
expressed in degrees with normal 
ranges provided for comparison 
purposes, and X-rays taken of the 
Veteran's left hip.

b) The examiner should render specific 
findings as to whether there is 
objective evidence of instability, 
locking, pain on motion, weakness, and 
excess fatigability of the left hip.  
Additionally, the physician should 
indicate whether, and to what extent, 
the Veteran experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.

c) After considering all the symptoms 
attributable to the left hip 
disability, the examiner should 
provide a medical opinion whether it 
is as least as likely as not (50 
percent probability or greater) that 
the Veteran's left hip disability was 
aggravated by military service.  The 
examiner should also provide an 
assessment of the severity of the 
condition; specifically, the extent to 
which the disability interferes with 
the Veteran's ability to secure and 
maintain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a written report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


